9. External dimension of the fight against terrorism (vote)
- Before the vote:
rapporteur. - (ES) Mr President, we are going to vote on a report on the external dimension of the fight against international terrorism on the day on which the trial relating to the biggest attack in the history of Europe begins in Madrid.
Four direct victims of that attack are with us today in the gallery, Mr President. Jesús Ramírez Castanedo, who was seriously wounded in the attack; Jesús Abril Escusa, who lost his 19-year-old son; Isabel Casanova Ortega, who lost her 22-year-old son together with her father; and Euclides Antonio Río Grajales, who was seriously wounded in the attack. For this two-fold reason, I would be grateful if this House could acknowledge them.
(The House rose and applauded the victims)
We should like to express our deepest sympathy with the victims, and we shall do everything possible within the rule of law to ensure that the perpetrators are brought to justice. We stand in solidarity with the victims and their families. We remember with profound compassion those who lost their lives.
(Applause)
- Before the vote on Amendment 19:
(IT) Mr President, ladies and gentlemen, I propose that after Amendment 19 we insert the text of this oral amendment, which I believe also has the agreement of the rapporteur: 'in view of the recent discoveries of extremely dangerous terrorist organisations in Italy and France'.
(The oral amendment was accepted)